Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
In regards to claims 1, 8, and 9, Applicant argues Takahashi (US 20100250083) does not teach or suggest (a) acquiring a target slip ratio based on information regarding a running route of the vehicle and a physical amount regarding a motion state of the vehicle, (b) acquiring a slip state braking/driving force for achieving the target slip ratio based on the relationship between a value acquired by converting a physical amount corresponding to a wheel speed of the vehicle that is input from a wheel speed sensor into the wheel speed, and a slip ratio control permission threshold value of each of the wheels of the vehicle; and (c) switching the braking/driving force control signal based on the target braking/driving force and the braking/driving force control signal based on the slip state braking/driving force and outputting one of them, and therefore the claims are allowable. 
However, as the Applicant has only provided a conclusionary statement asserting that the features of the claims are not taught, it is difficult to address the arguments in detail. 
In regards to point (a), as asserted in the below Office Action, Takahashi teaches a friction force limit is calculated which includes a target wheel slip, which is interpreted based upon wheel speed. Wheel speed is determined form wheel speed sensors, which measure physical amounts of motion state of the vehicle. 
In regards to point (b), the braking/driving torque increase upper limit for each wheel is set based on a slip stiffness threshold value, which is a function of the wheel slip ratio and a greater value of the automatic braking/driving torque command value and the driver requested braking/driving torque value may be selected and output, where the automatic braking/driving torque command value includes a friction force limit set based on wheel slip and wheel speed. 
In regards to point (c), a greater value of the automatic braking/driving torque command value and the driver requested braking/driving torque value may be selected and output, which is switching the braking/driving force control signal based on target torque and target slip torque and outputting one of them. 
As such, this argument is unpersuasive.  
Applicant argues the dependent claims are allowable for the same reasons as the independent claims.  
This argument is unpersuasive for the same reasons as given above. 

Claim Objections
Claim 1 objected to because of the following informalities: recites “based on the relationship between a value”, however, no such relationship has yet been introduced and as such this has been interpreted as “a relationship”.  Claim 1 also recites “value of each of wheels of the vehicle” which is not grammatically clear and is thought should read “value of each wheel of the vehicle”. 
Claims 8 and 9 also present the same informality. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Takahashi et al. (US 20100250083).
In regards to claim 1, Takahashi teaches a braking/driving force control apparatus, 
wherein the braking/driving force control apparatus acquires a target braking/driving force and a target slip ratio for guiding a vehicle to a target route, the target braking/driving force and the target slip ratio being determined by a vehicle control apparatus based on information regarding a running route of the vehicle that is input from an external world recognition sensor and a physical amount regarding a motion state of the vehicle that is input from a vehicle motion state detection sensor, (Figs 9-11, Figs 16-20, [0071] target braking driving torque calculation unit 8 and actuator drive command value calculation unit 9 are included in vehicle dynamics control operations unit 2 which output target braking driving torque. [0068] external information acquisition unit 5 determines information about route ahead of vehicle including road conditions and friction and [0082] the external information is fed into calculations of the upper limit of the target braking/driving force. [0121] a locking or wheel slip tendency of each wheel is detected by friction force limit braking/driving torque correction control calculation unit 14 based on subject vehicle information from detection unit 1 and a friction force limit correction target braking/driving torque is calculated to stabilize vehicle behavior. As the instability is from wheel slip, a target wheel slip is calculated as the friction force limit and output through a target braking/driving force.) and 
wherein the braking/driving force control apparatus acquires a slip state braking/driving force for achieving the target slip ratio based on the relationship between a value acquired by converting a physical amount corresponding to a wheel speed of the vehicle from a wheel speed sensor into the wheel speed, and a slip ratio control permission threshold value of each of wheels of the vehicle and switches the braking/driving force control signal based on the target braking/driving force and the braking/driving force control signal based on the slip state braking/driving force and outputs one of them to an actuator regarding braking/driving of the vehicle. ([0121] a locking or wheel slip tendency of each wheel is detected by friction force limit braking/driving torque correction control calculation unit 14 based on subject vehicle information from detection unit 1 and a friction force limit correction target braking/driving torque is calculated to stabilize vehicle behavior. As the instability is from wheel slip, a target wheel slip is calculated as the friction force limit and output through a target braking/driving force. [0065] subject vehicle detection unit 1 takes in information about the subject vehicle such as the individual wheel velocities. [0104] a greater value of the automatic braking/driving torque command value and the driver requested braking/driving torque value may be selected. When only one is selected, only one could be output. Alternatively, the automatic and target braking/driving torque command values may be added. [0107] actuator drive command value calculation unit 9 outputs actuator commands. [0088] the braking/driving torque increase upper limit for each wheel is set based on a slip stiffness threshold value, which is a function of the wheel slip ratio. Figs 12A-13B.)

In regards to claim 3, Takahashi teaches the braking/driving force control apparatus according to claim 1, wherein the braking/driving force control apparatus corrects the slip state braking/driving force based on a slip ratio control permission threshold value received from the vehicle control apparatus. ([0088] the braking/driving torque increase upper limit for each wheel is set based on a slip stiffness threshold value, which is a function of the wheel slip ratio. Figs 12A-13B.)

In regards to claim 4, Takahashi teaches the braking/driving force control apparatus according to claim 1, wherein the braking/driving force control apparatus selects the braking/driving force control signal based on the slip state braking/driving force based on a forcible slip ratio control flag received from the vehicle control apparatus, and outputs it to the actuator. ([0122] absolute value of longitudinal force on each wheel is checked against a steerability assistance limit and the braking/driving force torque correction control calculation unit 13 and friction limit braking/driving torque correction control calculation unit 14 execute vehicle stabilization, thereby reducing wheel slip. Fig 7A, the longitudinal force on each wheel relates to a wheel slip ratio and thereby the steerability assistance limit equally relates to a wheel slip ratio. [0107] actuator drive command value calculation unit 9 outputs actuator commands.)

In regards to claim 5, Takahashi teaches the braking/driving force control apparatus according to claim 1, wherein, when a deviation amount between a moment generated on the vehicle at the present moment and a target moment is equal to or larger than a predetermined threshold value, the braking/driving force control apparatus selects the braking/driving force control signal based on the slip state braking/driving force and outputs it to the actuator. ([0119] vehicle behavior stabilizing braking/driving torque correction control calculation unit 13 calculates yaw moment required to stabilize behavior based on current subject vehicle information and then calculates braking/driving torque for correcting the motion. This is checking a deviation between a current moment generated on the vehicle and a target moment. [0120] spin out tendency of the vehicle is determined based on moments, steering angle, and yaw rate, and braking/driving control may be output. This must be assessed against some predetermined value as stabilization control is not always executed and only executed when spin out is tendency is occurring, which must be under a predetermined moment condition. Were this not to be assessed against a moment, it would not be possible to adequately determine whether the vehicle has a spin out tendency and therefore if control should be executed.)

In regards to claim 6, Takahashi teaches the braking/driving force control apparatus according to claim 1, wherein the braking/driving force control apparatus does not select the braking/driving force control signal based on the slip state braking/driving force based on a slip ratio control prohibition flag received from the vehicle control apparatus, and selects the braking/driving force control signal based on the target braking/driving force and outputs it to the actuator. ([0104] the automatic braking/driving torque command value generated based on required conditions and wheel slip and the driver requested braking/driving torque command value may be weighted against each other. Under the conditions of no wheel slip, the wheel slip determined automatic braking/driving torque command value must be weighted less than the driver requested braking/driving torque command value, and therefore the driver requested braking/driving torque is selected over the automatic braking/driving torque.) 

In regards to claim 8, Takahashi teaches a vehicle control method comprising: (Figs 9-11, Figs 16-20 show the systems and control flow between them, which is a method overlaid onto a system diagram.)
acquiring a target braking/driving force and a target slip ratio by a vehicle control apparatus for guiding a vehicle to a target route based on information regarding a running route of the vehicle that is input from an external world recognition sensor and a physical amount regarding a motion state of the vehicle that is input from a vehicle motion state detection sensor; ([0071] target braking driving torque calculations and actuator drive command value calculations are used for vehicle dynamics control operations which include outputting target braking driving torque. [0068] information about route ahead of vehicle including road conditions and friction is determined and [0082] the external information is fed into calculations of the upper limit of the target braking/driving force. [0121] a locking or wheel slip tendency of each wheel is detected based on subject vehicle information and a friction force limit correction target braking/driving torque is calculated to stabilize vehicle behavior. As the instability is from wheel slip, a target wheel slip is calculated as the friction force limit and output through a target braking/driving force.)
inputting the target braking/driving force and the target slip ratio from the vehicle control apparatus to a braking/driving force control apparatus; ([0071] target braking driving torque calculations and actuator drive command value calculations are used for vehicle dynamics control operations which include outputting target braking driving torque.) and 
acquiring a slip state braking/driving force by the vehicle control apparatus for achieving the target slip ratio based on the relationship between a value acquired by converting a physical amount corresponding to a wheel speed of the vehicle that is input from a wheel speed sensor into the wheel speed, and a slip ratio control permission threshold value of each of wheels of the vehicle, and switching the braking/driving force control signal based on the target braking/driving force and the braking/driving force control signal based on the slip state braking/driving force and outputting one of them to an actuator regarding braking/driving of the vehicle. ([0121] a locking or wheel slip tendency of each wheel is detected based on subject vehicle information and a friction force limit correction target braking/driving torque is calculated to stabilize vehicle behavior. As the instability is from wheel slip, a target wheel slip is calculated as the friction force limit and output through a target braking/driving force. [0065] subject vehicle detection unit 1 takes in information about the subject vehicle such as the individual wheel velocities. [0104] a greater value of the automatic braking/driving torque command value and the driver requested braking/driving torque value may be selected. When only one is selected, only one could be output. Alternatively, the automatic and target braking/driving torque command values may be added. [0107] actuator drive command value calculation unit 9 outputs actuator commands. [0088] the braking/driving torque increase upper limit for each wheel is set based on a slip stiffness threshold value, which is a function of the wheel slip ratio. Figs 12A-13B.)

In regards to claim 9, Takahashi teaches a vehicle control system comprising: (The entirety of Figs 9-11 and Figs 16-20 make up a vehicle control system.)
a vehicle control apparatus configured to acquire a target braking/driving force and a target slip ratio for guiding a vehicle to a target route based on information regarding a running route of the vehicle that is input from an external world recognition sensor and a physical amount regarding a motion state of the vehicle that is input from a vehicle motion state detection sensor; (Figs 9-11, Figs 16-20, [0071] target braking driving torque calculation unit 8 and actuator drive command value calculation unit 9 are included in vehicle dynamics control operations unit 2 which output target braking driving torque. [0068] external information acquisition unit 5 determines information about route ahead of vehicle including road conditions and friction and [0082] the external information is fed into calculations of the upper limit of the target braking/driving force. [0121] a locking or wheel slip tendency of each wheel is detected by friction force limit braking/driving torque correction control calculation unit 14 based on subject vehicle information from detection unit 1 and a friction force limit correction target braking/driving torque is calculated to stabilize vehicle behavior. As the instability is from wheel slip, a target wheel slip is calculated as the friction force limit and output through a target braking/driving force.) and 
a braking/driving force control apparatus configured to receive inputs of the target braking/driving force and the target slip ratio output from the vehicle control apparatus, acquire a slip state braking/driving force for achieving the target slip ratio based on the relationship between a value acquired by converting a physical amount corresponding to a wheel speed of the vehicle that is input from a wheel speed sensor into the wheel speed, and a slip ratio control permission threshold value of each of wheels of the vehicle, and switches the braking/driving force control signal on the target braking/driving force and the braking/driving force control signal based on the slip state braking/driving force and outputs one of them to an actuator regarding braking/driving of the vehicle. ([0121] a locking or wheel slip tendency of each wheel is detected by friction force limit braking/driving torque correction control calculation unit 14 based on subject vehicle information from detection unit 1 and a friction force limit correction target braking/driving torque is calculated to stabilize vehicle behavior. As the instability is from wheel slip, a target wheel slip is calculated as the friction force limit and output through a target braking/driving force. [0065] subject vehicle detection unit 1 takes in information about the subject vehicle such as the individual wheel velocities. [0104] a greater value of the automatic braking/driving torque command value and the driver requested braking/driving torque value may be selected. When only one is selected, only one could be output. Alternatively, the automatic and target braking/driving torque command values may be added. [0107] actuator drive command value calculation unit 9 outputs actuator commands. [0088] the braking/driving torque increase upper limit for each wheel is set based on a slip stiffness threshold value, which is a function of the wheel slip ratio. Figs 12A-13B.)

In regards to claim 10, Takahashi teaches the vehicle control system according to claim 9.
Claim 10 recites a system having substantially the same features of claim 2 above, therefore claim 10 is rejected for the same reasons as claim 2. 

In regards to claim 11, Takahashi teaches the vehicle control system according to claim 9.
Claim 11 recites a system having substantially the same features of claim 3 above, therefore claim 11 is rejected for the same reasons as claim 3. 

In regards to claim 12, Takahashi teaches the vehicle control system according to claim 9.
Claim 12 recites a system having substantially the same features of claim 4 above, therefore claim 12 is rejected for the same reasons as claim 4.

In regards to claim 13, Takahashi teaches the vehicle control system according to claim 9.
Claim 13 recites a system having substantially the same features of claim 5 above, therefore claim 13 is rejected for the same reasons as claim 5. 

In regards to claim 14, Takahashi teaches the vehicle control system according to claim 9.
Claim 14 recites a system having substantially the same features of claim 6 above, therefore claim 14 is rejected for the same reasons as claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyajima et al. (US 20100106374) teaches vehicle stabilization by individually controlling wheel braking. 
Matsuno (US 20020052681) teaches determining a target and corrected yaw rate and controlling braking force based on the yaw rates. 
Takashima et al. (US 20130103264) teaches adjusting braking forces of vehicle wheels individually to achieve target wheel braking force. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661